DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 14, 18, 21, 22, 25-28 and 32 are acknowledged by the examiner. 
The cancelation of claims 1-13, 17, 20 and 24 are acknowledged by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, 19, 21-23, 25-31 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first section of the brake line" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 18, “the control opening controls a hydraulic connection and separation between the housing and the pressure accumulator” is not clear if the applicant is referring the opening or the diameter of the control opening is being controlled or the fluid flow pressure is being controlled through the control opening.  Furthermore, it is not clear how the control 
Regarding claim 19, “the control opening is controlled” is not clear if the applicant is referring the opening or the diameter of the control opening is being controlled or the fluid flow pressure is being controlled through the control opening.  Furthermore, it is not clear how the control opening separates the housing and the pressure accumulator, since the housing is always fluidically connected via line 32 at the port 46-1 as shown in figs. 3-4.  Appropriate correction is required. 
	Regarding claim 22, “the control valve” in line 1 of the claim is not clear if the applicant is referring it to the first control valve or the second control valve as recited in the parent claim 14.  Appropriate correction is required. 
Regarding claim 23, “the control valve” in line 1 of the claim is not clear if the applicant is referring it to the first control valve or the second control valve as recited in the parent claim 14.  Appropriate correction is required. 
Regarding claim 27, “the control valve” in line 4 of the claim is not clear if the applicant is referring it to the first control valve or the second control valve as recited in the parent claim 14.  Appropriate correction is required. 
Claim 38 recites the limitation "the first section of the brake line" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 39 recites the limitation "the first section of the brake line" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 40 recites the limitation "the first section of the brake line" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18, 19, 21-23, 25-31 and 36-40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miyazaki et al. (US 2013/0249274 A1). 
Regarding claim 14, Miyazaki et al. discloses a separating device for a hydraulic braking system (note the brake system shown in figs. 17 and 19), the separating device comprising: 
a pressure accumulator (78); and 
a hydraulic valve (98) that includes a housing (102) and a slide element (120) and that is configured to displace the slide element in the housing from a first position (note fig. 19) to a second position (note fig. 17) in response to a pressure prevailing in the pressure accumulator, wherein the housing includes a control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) for a hydraulic control of the displacement of the slide element;
a first control valve (153, 156) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and a first section of the brake line 
a second control valve (148, 202) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and the pressure accumulator (200), 
wherein: 
when the slide element (120) is in the first position (fig. 19), the first section of a brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19), which is at a reservoir side of the brake line, and a second section of the brake line (136, 190), which is at a brake side of the brake line, are hydraulically connected to each other; and 
when the slide element (120) is in the second position (fig. 19), the first and second sections of the brake line are hydraulically separated from each other (note the sliding element 120 closing the opening at the valve seat 122 as shown in fig. 17).
Re-claim 15, Miyazaki et al. discloses the hydraulic valve (98) is a volume flow slider or as a piston valve.
Re-claim 16, Miyazaki et al. discloses the housing (102) includes a first main opening located at a reservoir side of the housing (note the right side of the housing 102 of the valve 98) and a second main opening located at a brake side of the housing (note the line 190 connecting the brake cylinder 40FL with the valve 98); in the first position of the slide element, the first and the second main openings of the housing are hydraulically connected to each other (note fig. 19); and in the second position of the slide element, the first and the second main openings of the housing are hydraulically decoupled from each other (note fig. 17).
Re-claim 18, Miyazaki et al. discloses the control opening controls a hydraulic connection and separation between the housing and the pressure accumulator (note the valves 
Re-claims 19 and 25, Miyazaki et al. discloses a control line (310) by which the connection and separation between the housing and the pressure accumulator via the control opening is controlled (note the valves 148 and 202 are configured to open and close to control fluid pressure between the reservoir 78 and the valve housing 98).
Re-claims 21 and 26, Miyazaki et al. discloses a bypass line (136) that opens into the first section of the brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19), that is hydraulically connectable to the control opening of the hydraulic valve, and via which the control valve is configured to the control the hydraulic connection between the control opening and the first section of the brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19).
Re-claims 22 and 28, Miyazaki et al. discloses the control valve (153, 156, 148, 202) is a normally-closed valve.
Re-claims 23 and 29, Miyazaki et al. discloses the control valve (153, 156, 148, 202) is a de-energized closed solenoid valve.
Re-claim 27, Miyazaki et al. discloses a bypass line (136) that opens into the first section of the brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and that hydraulically connectable to the control opening; and a control line (310), wherein the control valve (148, 202) is configured to control the hydraulic connection between the control opening and the pressure accumulator (200) via the bypass line and the control line.
Re-claim 30, Miyazaki et al. discloses one or more control valves (note the valves 148, 202, 153 and 156); and a control unit, wherein the control unit is configured to control the displacement using the one or more control valves.
Re-claim 31, Miyazaki et al. discloses a control unit (note ECU 56), wherein the control unit is configured to control the displacement based on signals of one or more sensors (note the sensors disclosed in [0358]).
Re-claim 36, Miyazaki et al. discloses the hydraulic system is of a vehicle (note figs. 17 and 19).
Re-claim 37, Miyazaki et al. discloses the hydraulic system is of a bicycle, electric bicycle, e-bike, or pedelec drivable using one or both of muscular power and motor power (note figs. 17 and 19).
Regarding claim 38, Miyazaki et al. discloses a hydraulic braking system (note figs. 17 and 19) for a vehicle, the braking system comprising: 
a reservoir (78) for a brake fluid; 
a brake (40FL); 
a brake line for hydraulically connecting the reservoir to the brake; and 
a separating device that includes: 
a pressure accumulator (66); and 
a hydraulic valve (98) that includes a housing and a slide element (120) and that is configured to displace the slide element in the housing from a first position (fig. 19) to a second position (fig. 17) in response to a pressure prevailing in the pressure accumulator, wherein the housing includes a control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) for a hydraulic control of the displacement of the slide element;
a first control valve (153, 156) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where 
a second control valve (148, 202) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and the pressure accumulator (200), 
wherein: 
when the slide element (120) is in the first position (fig. 19), the first section of a brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19), which is at a reservoir side of the brake line, and a second section of the brake line (136, 190), which is at a brake side of the brake line, are hydraulically connected to each other; and 
when the slide element (120) is in the second position (fig. 19), the first and second sections of the brake line are hydraulically separated from each other (note the sliding element 120 closing the opening at the valve seat 122 as shown in fig. 17).
Regarding claim 39, Miyazaki et al. discloses a vehicle (note [0003]) comprising: 
at least one wheel (2 front left wheel in figs. 17 and 19); and 
a braking system (note the brake system shown in figs. 17 and 19) for braking the at least one wheel and including: 
a reservoir (78) for a brake fluid; 
a brake (40FL); 
a brake line (170, 132, 190) for hydraulically connecting the reservoir to the brake; and 
a separating device that includes: 
a pressure accumulator (66); and 

a first control valve (153, 156) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and a first section of the brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19); and 
a second control valve (148, 202) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and the pressure accumulator (200), 
wherein: 
when the slide element (120) is in the first position (fig. 19), the first section of a brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19), which is at a reservoir side of the brake line, and a second section of the brake line (136, 190), which is at a brake side of the brake line, are hydraulically connected to each other; and 
when the slide element (120) is in the second position (fig. 19), the first and second sections of the brake line are hydraulically separated from each other (note the sliding element 120 closing the opening at the valve seat 122 as shown in fig. 17).
Regarding claim 40, Miyazaki et al. discloses a method for operating a hydraulic braking system (figs. 17 and 19), the method comprising: displacing a slide element (120) within a 
a first control valve (153, 156) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and a first section of the brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19); and 
a second control valve (148, 202) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and the pressure accumulator (200), 
wherein: 
when the slide element (120) is in the first position (fig. 19), the first section of a brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19), which is at a reservoir side of the brake line, and a second section of the brake line (136, 190), which is at a brake side of the brake line, are hydraulically connected to each other; and 
when the slide element (120) is in the second position (fig. 19), the first and second sections of the brake line are hydraulically separated from each other (note the sliding element 120 closing the opening at the valve seat 122 as shown in fig. 17).


Allowable Subject Matter
Claims 32-35 are allowed.

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. 
Regarding Miyazaki et al., the applicant argues that nowhere do Miyazaki et al. disclose two control valves: one which is configured to control a hydraulic connection between the control opening and the first section of the brake line, and a second which is configured to control a hydraulic connection between the control opening and the pressure accumulator.  The examiner disagrees.  As set forth above, Miyazaki et al. clearly discloses the housing (102) of the hydraulic valve (98) includes a control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) for a hydraulic control of the displacement of the slide element;
a first control valve (153, 156) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and a first section of the brake line (note the line connected to the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19); and 
a second control valve (148, 202) configured to control a hydraulic connection between the control opening (note the port located on the right side of the housing 102 of the valve 98 where the valve 148 is connected as shown in figs. 17 and 19) and the pressure accumulator (200), 
wherein: 
when the slide element (120) is in the first position (fig. 19), the first section of a brake line (note the line connected to the port located on the right side of the housing 102 of the valve 
when the slide element (120) is in the second position (fig. 19), the first and second sections of the brake line are hydraulically separated from each other (note the sliding element 120 closing the opening at the valve seat 122 as shown in fig. 17).
Therefore, it is clear Miyazaki et al. discloses all claimed limitations as set forth above and thus the rejection is proper and valid. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657